Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments filed 12/09/2020: 
Claims 1 and 2-13 are pending in the current application. Claims 1, 3, 6 and 13 have been amended.
 The previous prior art rejection is withdrawn in light of the amendment. However, a new prior art rejection is applied. All changed made to the rejection are necessitated by the amendment. 
The rejection under 35 USC 112 has been overcome in light of the amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (JP 2010267565) in view of Izawa et al. (US 2012/0251904).
Regarding claim 1, Okada teaches a fuel cell apparatus comprising: 
	a fuel cell module 101
	a heat exchanger 102 located configured for carrying out heat exchange between water and exhaust gas, or exhaust heat from the fuel cell module  (P18), 
	the heat exchanger arranged horizontally laterally to the fuel cell module (Fig. 1) wherein a full vertical dimension of the heat exchanger 102 is confined within a full vertical dimension of the housing as seen in a side view of the fuel cell apparatus (Fig. 1)
Okada is silent in teaching the fuel cell module comprising a housing and a fuel cell housed in the housing, the fuel cell module configured for generating electric power with use of a fuel gas and an oxygen-containing gas, and the housing internally comprising: an oxygen-
Izawa teaches a fuel cell module configured for generating electric power with use of a fuel gas and an oxygen-containing gas (P55) that can reduce the temperature difference within the fuel cell stack (P19). Izawa teaches a fuel cell module comprising a housing, or casing 80 (P55), the housing internally comprising an oxygen-containing gas channel configured to supply the oxygen-containing gas to the fuel cell (P55; Fig. 5) and 
an exhaust gas channel, or combustion off-gas distribution channels 85/86/88 through which exhaust gas is configured to flow (P57; Fig. 5), the oxygen-containing gas channel being located adjacent to the exhaust gas channel (Fig. 5). 
Thus, it would have been obvious to one of ordinary skill in the art to replace the fuel cell module of Okada with another fuel cell module, such as the fuel cell module with housing as taught by Izawa to reduce the temperature difference within the fuel cell stack and because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. MPEP 2143
Additionally, the court has held that the selection of a known material and/or entity based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed 
Therefore, it is additionally considered an obvious expedient for one having ordinary skill in the art at the effective filing date of the invention to select the known fuel cell construct of Izawa with the above detailed structural features for the specific fuel cell of Okada given the court has held the selection of a known material and/or entity based on its suitability for its intended use supports a prima facie obviousness determination.
Regarding claim 8, modified Okada in view of Izawa teaches the housing is shaped as a rectangular column, or flattened column (P41); and the heat exchanger is disposed so as to face a side face of the housing which has a largest area (Fig. 1). 
Regarding claim 13, modified Okada in view of Izawa teaches an arrangement of the exhaust gas channel in communication with the heat exchanger and the oxygen-containing gas channel are both located within in the housing and in contact with one another, the arrangement configured to exchange heat between the exhaust gas channel and the oxygen-containing gas in the oxygen-containing gas channel (P57. 71). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Izawa as applied to claim 1 above, and further in view of Orishimi et al. (US 2015/0380756).
Regarding claim 3, modified Okada teaches a vertical dimension of the heat exchanger 102 confined within a full vertical dimension of the housing 101 as seen in a side view of the fuel cell apparatus (Fig. 1). 

Furthermore, ----in light of Orishima, it would have been obvious to one of ordinary skill in the art at the time, to modify the heat exchanger to have a perimeter of the heat exchanger confined within a perimeter of the housing as seen in a side view of the fuel cell apparatus, as the typical size of these auxiliary components are smaller than the cell stacks of the fuel cell module (P5), size reduction is one of the most important factors for fuel cell apparatuses (P4) and reduction of size of components such as heat exchanger, evaporator, etc. in addition to overall reduction/suppression in height and size of system is highly desirable (P22-27). A skilled artisan would understand the scaled down heat exchanger would still function as intended.
Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art and modified Okada would have been motivated to scale the size of heat exchanger to be minimized in order to decrease weight, cost, and size of the module. A change in proportion or relative dimension is obvious in the absence of unexpected results.   MPEP 2144.04 IV (A)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have a perimeter of the heat exchanger confined within a perimeter of the housing as seen in a side view of the fuel cell apparatus of modified Okada to minimize the overall size of the module, as taught by Orishima. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Izawa as applied to at least claim 1 above, and further in view of Suzuki et al. (JP2013229120A). 
Regarding claim 9, modified Okada in view of Izawa teaches the housing is shaped in a rectangular column (P41). 
Modified Okada is silent in teaching the heat exchanger is disposed on a side face of the housing so that part of the heat exchanger contacts with the side face of the housing; however, Suzuki, in a similar field of endeavor related to fuel cell modules, teaches a heat exchanger 76b disposed on a front side surface face of the housing 72b so that part of the heat exchanger contacts with the side face of the housing (P55; Fig. 8). 
Given the level of one of ordinary skill in the art demonstrated by the references, the application of the known technique of a heat exchanger that contacts the outer surface of housing as taught by Suzuki, applied to the configuration of modified Okada to have the heat exchanger disposed on a side face surface, would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve, i.e. saving space and/or heat emanating from the housing as part of the hot side of the heat exchanger. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the heat exchanger of modified Okada disposed on a side face of the housing so that part of the heat exchanger contacts with the side face of the housing, as taught by Suzuki as it yield a predictable outcome a skilled artisan would have expected to achieve such as saving space. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over 10 Okada in view of Izawa and Suzuki as applied to at least claim 9 above, and further in view of Bronold et al. (US 2008/0063912). 
Regarding claim 10, modified Okada is silent in teaching a cover member for covering an upper part of the heat exchanger; however, Bronold, in a similar field of endeavor related fuel cells, teaches a fuel cell stack 110 within a housing and an integrated processor 180 that includes a heat exchanger 150 (P30; Fig. 2). 
Bronold teaches the system has a cover member 172 for covering an upper part of the heat exchanger 150 (P30; Fig. 2. 4). A skilled artisan would understand that using a cover for an upper part of the heat exchanger would provide better temperature regulation and protection. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a cover member for covering an upper part of the heat exchanger, as taught by Bronold to the fuel cell apparatus of modified Okada to provide better temperature regulation and protection. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over 10 Okada in view of Izawa, Suzuki and Bronold as applied to at least claim 10 above, and further in view of Rechberger et al. (US 2008/0081233).
 Regarding claim 11, modified Okada fails to teach a heat insulator disposed on an outer surface of the heat exchanger, wherein the heat insulator is, at least partly, retained in a spacing left between the heat exchanger and the cover member; however, Rechberger, in a similar field of endeavor related to fuel cell modules, teaches a heat exchanger 13 and fuel cell 2 with a heat insulator, or common insulating cover 16 disposed on an outer surface of the heat exchanger (P10. 21; Fig. 1), common insulating cover 16 (“a heat insulator”) providing the result of insulating the components of the system including the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art to include the known expedient of a common heat insulator 16 (“heat insulator”) of Rechberger on an outer surface of the heat exchanger 102, and this the heat insulator would be, at least partly, retained in a spacing left between the heat exchanger 102 and the cover member 172 of modified Okada given Rechberger teaches the configuration and technique is known in the prior art and provides the predictable result of insulating the components of the system including the heat exchanger.  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Furthermore, with respect to the above combination of overall elements for claims 9-11, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Izawa as applied to at least claim 1 above, and further in view of Takao et al. (JP 2016090082A). 
Regarding claim 12, modified Okada teaches the fuel cell module 101 and the heat exchanger 102 are both housed within the fuel cell unit 201 (P21; Fig. 1). 
Modified Okada is silent in teaching the fuel cell unit comprises an exterior case, or that an exterior case houses therein the fuel cell module and the heat exchanger; however, Takao, in a similar field of endeavor related to a fuel cell module 11(30) with a heat exchanger 12 (P9; Fig. 1). 
Takao teaches the fuel cell module 11(30) within a casing 31 (P19), and the fuel cell module 11(30) and heat exchanger 12 within an exterior case, or housing 10a (P9; Fig. 1). A skilled artisan would be motivated to put the fuel cell module and heat exchanger within the same exterior case to provide better protection and temperature control. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to house the fuel cell module and the heat exchanger of modified Okada within the same exterior case, as taught by Takao, in order to provide better temperature control. MPEP 2143 
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (JP 2010267565) in view of Homma (US 2009/0263689). 
Regarding claim 1, Okada teaches a fuel cell apparatus comprising: 
	a fuel cell module 101
	a heat exchanger 102 located configured for carrying out heat exchange between water and exhaust gas, or exhaust heat from the fuel cell module  (P18), 
	the heat exchanger arranged horizontally laterally to the fuel cell module (Fig. 1) wherein a full vertical dimension of the heat exchanger 102 is confined within a full vertical dimension of the housing as seen in a side view of the fuel cell apparatus (Fig. 1)
Okada is silent in teaching the fuel cell module comprising a housing and a fuel cell housed in the housing, the fuel cell module configured for generating electric power with use of a fuel gas and an oxygen-containing gas, and the housing internally comprising: an oxygen-containing gas channel configured to supply the oxygen containing gas to the fuel cell and an exhaust gas channel through which the exhaust gas is configured to flow, the oxygen-containing gas channel being located adjacent to the exhaust gas channel; however, Homma, in a similar field of endeavor related to a fuel cell module (P20), teaches a fuel cell module with a casing 18 (P35; Fig. 1).
Homma teaches a fuel cell module configured for generating electric power with use of a fuel gas and an oxygen-containing gas (P26) with a fuel cell stack that is heated uniformly and rapidly for easily start suitable operation (P11). Homma teaches a fuel cell module comprising a housing, or casing 18 (P53), the housing internally comprising an oxygen-containing gas channel 50 configured to supply the oxygen-containing gas to the fuel cell (P31; Fig. 1) and 
68 through which exhaust gas is configured to flow (P32; Fig. 1), the oxygen-containing gas channel being located adjacent to the exhaust gas channel (Fig. 5). 
Thus, it would have been obvious to one of ordinary skill in the art to replace the fuel cell module of Okada with another fuel cell module, such as the fuel cell module with housing as taught by Homma to have a fuel cell stack that is heated uniformly and rapidly for easily start suitable operation and because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. MPEP 2143
Additionally, the court has held that the selection of a known material and/or entity based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  
Therefore, it is additionally considered an obvious expedient for one having ordinary skill in the art at the effective filing date of the invention to select the known fuel cell construct of Homma with the above detailed structural features for the specific fuel cell of Okada given the court has held the selection of a known material and/or entity based on its suitability for its intended use supports a prima facie obviousness determination.
claim 4, Okada in view of Homma teaches the housing is provided with a vent, or discharge pipe 98 configured for discharging the exhaust gas which is positioned at a side face of the housing (P20. 48; Fig. 1) opposite the heat exchanger (Okada; Fig. 1). 
Regarding claim 5, Okada in view of Homma teaches the heat exchanger provided with an inlet configured for introducing the exhaust gas (Fig. 1 - Homma). 
Okada in view of Homma is silent in teaching the vent is positioned at a same level as or above a level of the inlet of the heat exchanger; however, given the limited number of configurations for the vent position to inlet of heat exchanger (above/below/same level) it would have been obvious to try in view of these being the only option. Furthermore, one skilled in the art could envisage the vent positioned at least at the same level as the inlet of the heat exchanger in pursuit of minimizing the piping required from the vent to the heat exchanger. 
Therefore, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the instant application, and have the vent of modified Okada positioned at a same level as or above a level of the inlet of the heat exchanger since there are a finite number of predictable potential solutions to the recognized heat exchanger configured adjacent to a side face of a fuel cell housing and one of the ordinary skill in the art could have pursued the known potential positions of the vent relative to the inlet (above/below/in line) with reasonable expectation of success (minimized piping/space/cost).
Regarding claim 6, Okada in view of Homma teaches the exhaust gas channel comprises a channel which communicated with the vent, the exhaust gas is configured to flow through the channel from below upward (Fig. 1). 
	Regarding claim 7, Okada in view of Homma teaches the exhaust gas channel comprises a channel through which exhaust gas from the fuel cell module is configured to flow 98 (Fig. 1 – exhaust gas arrows flowing down in top half of module and arrows flowing up in plurality of sections in bottom half of module). 
Response to Arguments
Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729